UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1357



AYNALEM WOLDETSADIK,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-599-448)


Submitted:   September 9, 2005           Decided:   December 27, 2005


Before WILKINSON, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas Hailu, Arlington, Virginia, for Petitioner.       Frank D.
Whitney, United States Attorney, Anne M. Hayes, Joshua B. Royster,
Assistant United States Attorneys, Raleigh, North Carolina, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Aynalem Woldetsadik, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying her motion to reopen.                   We review the

Board’s denial of a motion to reopen for abuse of discretion. 8

C.F.R. § 1003.2(a) (2005); INS v. Doherty, 502 U.S. 314, 323-24

(1992); Yanez-Popp v. INS, 998 F.2d 231, 234 (4th Cir. 1993).                 A

denial   of    a   motion   to   reopen   must   be   reviewed    with   extreme

deference, since immigration statutes do not contemplate reopening

and the applicable regulations disfavor motions to reopen. M.A. v.

INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc).

              We note the Board did not abuse its discretion in denying

the motion to reopen as untimely or barred by the numerical

limitation.        In addition, we find the Board did not abuse its

discretion in finding Woldetsadik did not support her claim of

changed circumstances.

              Accordingly,   we   deny    the    petition   for    review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                     - 2 -